Couto ot Aas
a
ME Vas

ma a ph

 

138 Nev., Advance Opinion =D
(IN THE COURT OF APPEALS OF THR STATE OF NEVADA

YA-LING HUNG AND WEI-HSIANG No. 83197-COA
HUNG, EACH INBIVIDGALLY, AS
SURVIVING HEIRS, AND AS CO-

ADMINISTRATORS OF THE ESTATE -

   
  

OF TUNG-TSUNG HUNG AND PILLING . ‘
LEK AUNG, ; FILED -
Appellants, JUN 39 2020

VS,

GENTING BERHAD:; GENTING U.S. appr pas DeURT

INTERACTIVE GAMING, INC.: BY
GENTING NEVADA INTERACTIV li
GAMING, LLC; AND RESORTS WORLD
LAS VEGAS LLC,

Respondents.

 

 

Appeal from a district court order dismissing an amended
complaint and denying a motion to amend in a tort action, Eighth Judicial
District Court. Clark County: Nancy [.. Allf, Judge.

Afftrinecd,

Law Oflfices of Kevin R. Hansen and Kevin R. Hansen and Amanda Covel up ABPEALE
i
Nevabe

eh erty ae

 

OPINION
Lv the Court, TAO, J.:

The purpose of an appeal is to remedy an error, whether
procedural or substantive, made during the proceedings in the district
court. And appellate procedure is clear on the proper way to raise and brief
those crrors to the reviewing court. Somewhat less clear, however, is how
this court will treat an appeal when the appellant only praperly challenges
a district court's order on a singular issue, even though the outcome of that
ardcr rests on multiple alternative grounds. For that narrow reason alone,
we take this opportunity te clarify that when a district court provides
alrernative bases ta support its ullimate ruling, and an appellant fails to
challenge the validity of each alternative basis on appeal, this court will
generally deem that failure a waiver of each such challenge and thus affirm
the district court's judgment.

The district court dismissed the operative complaint in the
proceedings below on several alternative grounds and denied the
appellants mation to amend. Bul in their opening brief an appeal, the
appellants fatled to challenge each of the alternative grounds for dismissal,
instead attempting to raise such arguments for the first time in their reply
brief. Consequently, we conelude that the appellants waived cach such
challenge, thereby foreclosing their appeal as it concerns the district court’s
dismissal paling, Vee further conclude that the distriet court did not abuse
lis daseretian in denving the motion tu amend. Accordingly, we affirm.

FACTS AND PROCEDURAL HISTORY

In 2017, an armed assailant walked inte Resorts World Manila

ane set fire to furniture in the casino. Patrons of the hotel and casino ran

for safety. Two of those patrons, Tung-Tsung Hung and Pi-Ling Lee Hung,

 

 
Cover de APPLALS
OF
Aiea

neon aad jain.

 

aqught refuge in their hotel room closet. While hiding in the closet, ‘Tung-
Tsung Hung and Pi-Ling Lee Hung became trapped and died due to smoke
inhalation.

Almost two years later, acting individually and in their capacity
as co-administrators of their parents’ estate, Ya-Ling Hung and Wei Hsiang
Hung filed a two-count complaint in Clark County, Nevada, alleging
wrongful death and negligence, against Genting Berhad; Genting U.S.
Interactive Gaming, Inc.; Genting Nevada Interactive Gaming, LLC;
Gentine Intellectual Property Pte. Ltd.; Resorls World Inc. Pte. Ltd.
Resorts World Las Vegas LLC; Resorts World Manila: and Kok Thay Lim.
Shortly thereafter, the Hungs filed an amended complaint, which
ultimately did not change the identity of the named defendants.

Within a month of filing the amended complaint, the Hungs
successfully served three of the defendants: Genting Nevada. Genting U.8..
and Resorts World Las Vegas. The district court then approved two
requests to extend the Lime lo serve the remaining defendants: Genting
Berhad, Genting Intellectual Property, Resorts World inc.. Resorts World
‘\tanila, and Kak Thay Lim. These defendants. however, were never served.

Together, Genting Nevada, Genting U.S., and Resorts World
Las Vegas, along with Genting Berhad, moved to dismiss the amended
complaint. arguing that (1} under NRCP 12(b)(2), the district court could
nol exercise general or specific personal jurisdiction over the Genting
defendants: (2) under NRCP 12(b)(5), the amended complaint did not state
a claim upon which relief could be granted against Resorts World Las Vegas:
(3) under NRCP 12( bhi because of the Hungs’ failure to serve Resorts

World Manila and others. the amended complaint failed to join necessary

 
Coat ce Gerpans
oF

 

and indispensable parties: and (4) the complaint should be dismissed under
the doctrine of forum nor conventens.

In opposing the motion to dismiss, the Hungs’ only substantive
argument was that the district court could exercise general personal
jurisdiction aver all the defendants listed in the amended complaint.
whether served or unserved, because "Resorts World Las Vegas and Resorts
World Manila are [| for all intents and purposes, one and the same, owned
by the Genting entities.” To remedy any other deficiency in the amended
eomplaint. the Hungs moved to amend and submitted a proposed second
amended complaint, which they stated would “narrow| | down the proposed
parties and dismiss| | certain parties who... are not known to be directly
involved.” After holding a hearing on the motions, the district court
dismissed the amended complaint under NRCP 12(b}(2). 12(b)¢5), 12(b)(6),
and the doctrine of forum non conveniens and denied the Hungs’ mation te
amend,

The Hungs now appeal, arguing that reversal is warranted
hecause the district court erred in determining that it could not exercise
personal jumsdiction and abused its discretion tn denying their motion to
amend, Dut because the Hungs’ appeal of the dismissal of the amended
complaint suffers from a fatal procedural flaw, and because the district
eourt was within its discretion in denving the motion to amend, we disagree.
Therefore, we affirm the district court.

ANALYSIS

An appellant must chatlenge each of the alternative grounds supporting the
district courts udtimate ruling in his or her opening brief

Tt ia well established in Nevada that “[a] point not urged in the
trial court, unless it gues to the jurisdiction of that court. is deemed to have

heen waived and will not be considered on appeal.” Old Actec Mine, fae. v.

 
 

Broun, 97 Nev. 49, 52, 623 P.zd 981, 983 981}. It is equally well
estublished that an appellant's failure to timely raise an issue in its briefing
on appeal, even if if raised the issue before the district court, generally
results ina waiver ofthat issue. See Kahn ve. Morse & Mowbray. 121 Nev.
464, 480 0.24, 717 Po8d 227, 238 1.24 (2005) (explaining that issues that are
not properly raised en appeal may be deemed waived); see also NRAP 28{a)
(selling forth the required contents of an appellant's opening brief); NRAP
!8ic) (setting forth the required contents of an appellant's reply brief).

A natural result of these fundamental waiver principles is that,
when a district court provides independent alternative grounds in support
aloo decision tater challenged on appeal, the appellant generally must
successtully challenge all of those grounds in its appellate briefing to obtain
a reversal! See State vo Willis, 358 P.dd 107. 121 (Kan. Ct. App. 2015)
(When a district court provides alternative bases to support its ultimate
ruling on an issue and an appellant fails to challenge the validity of each
alternative basis on appeal, an appellate court may decline to address the
appellant's challenge to the district court's ultimate ruling.”); 5 Am, Jur. 2d
Appellate Review § 718 (2022 update) CPW] here a separate and independent
ground from the one appealed supports the judgment made below, and 1s
nat challenged on appeal. the appellate court must affirm.”) And when

appellants fail te challenge the alternative grounds in their opening brief,

 

Many other appellate courta have reached the same conclusion. See,
es, Tillis vu. Hetneman, 626 F.3d 1014, 1019 n.1 (th Cir. 2010); Utah ex
ref. Div, of Forestry, Fire & State Lands v. United States, 528 F.3d 712, 724
(0th Cir, 2008); Hellis v. Estate of Schnatz, 983 So. 2d 408, 413 CAla. Civ.
App. 2007); Navajo Nation uv. MacDonald, 885 P.2d 110-4, 1112-15 (Ariz. Ct.
App, 199-0); Poxtlev ce. Foxley, 939 P.2d 455, 459 (Colo. App. 1996); AED, frc.
tn ADC favs., LLC. 307 P.ad 176, 181 (Idaho 2013); Selt Lake County vu.
Butler, Crockett & Walsh Dev. Corp., 297 P.3d 38, -bb (Utah Ct. App. 2018).

5

 
EauAT of Bop as
OF
WEVADA

be ae

 

even if they later do so in the reply brief. the failure to raise those issues in
the opening brief results in waiver.? See Sapuppe vu. Allstate Floridian Ins.
Co.. 739 F.3d 678, 682-83 (11th Cir. 2014) (concluding the appellants had
waived anv challenge to the distriet court's alternative rulings, even though
they presented arguments concerning those rulings in their reply brief,
because “[t]hose arzuments cla|me too late’).

In this ease, the district court's order of dismissal rested on four
independent alternative grounds: NRCP 12(b)(2), NRCP 12(b)(5), NRCP
12(b}(6}, and the doctrine of forum non conveniens. But the Hungs’ opening
brief challenged only the district court's determination regarding personal
jurisdiction. Under these circumstances, the failure to properly challenge
cach of the district court's independent alternative grounds leaves them
unchallenged and therefore intact, which results in a waiver of any

assignment of error as to any of the independent alternative grounds.* And

 

“This is also in harmony with the general rule that arguments raised
for the first time in an appellant's reply brief are deemed waived. See, ¢.g.,
NRAP 28(c) Khoury vo. Seastrand, 132 Nev, 620, 530 n.2, 377 P.3d 81, 88
n.Z (2016) (citing NRAP 28(c} and concluding that an issue raised for the
first time in an appellant’s reply brief was waived): Francis vu. Wynn Las
Vewus, LLC. 127 Nev, 657. 671 n.7, 262 P.jd 705, 715 n.7 (2011) (dechning
to consider an argument that the appellant “raised... for the first time in
his reply brief, thereby depriving [the respondent] of a fair opportunity to
respond): Powell i Liberty Mut. Pire fas. Ca., 127 Nev. 156, 161 1.3, 252
Pi3d 668, 672 n.3 (2011) (Tssues not raised in an appellant’s opening brief
are deemed waived.) Bougeom vo Sullivan, 122 New. 656, 570n.5, 138 Pood
459, 444 1.4 (2006) (declining to consider an argument that the appellant
lirst raised in his reply brief. explaining that “reply briefs are limited to
answering any matter set forth in the opposing brief’),

3For example, the district court’s application of the doctrine of form
Aon conventens—which appellants did net properly challenge and which we
therefore assume to be correct—is legally sufficient to sustain the dismissal

 
Count OF APPEALE
oy
Hevaos

rhe tee ape

 

the Hungs have not demonstrated otherwise.’ This logically forecloses their
appeal as il cancerns the district court's dismissal of the amended
complaint.

Indeed, from a practical point of view, for us to reverse the
district court's dismissal ruling, we would have to, first, raise challenges on
the Itunes’ behalf regarding NRCP l2(b5), NRCP 12(5)(6). and forum: non
contentens: second, conecive of reasons to find fault with the district court's
resalution of those issues: and then, third, use those reasons to reverse the
district courts order. As another court persuasively reasoned in an
analogous situation, “|s]uffice it to say, such an exercise of sua sponte
judicial power would impermissibly place us in the role of advocate—far
oulside the boundaries of cur traditional adjudicative duties.” Jofinsorn tv.
Commonwealth, 600 S h.2d 58, 60-60 Va. Ct. App. 2005}; see Senjab v.-
Alhufathi, 137 Nev., Adv. Op. 64, 497 P.8d 618, 619 (2021) C'We wall not
supply an argument una party's behalf but review only the issues the

parties present, ose afso Crediaee! e. fegan, 714 Po2d 171. 177 OC. Cir,

 

as to all defendants. See Provtnea! Gort of Martndugque v. Placer Dome,
fue., TS) Nev. 200, dG SAO Pood $02, 497% (2073) (providing that a court
may properly dismiss an cetion for forum reat couveniens without deciding
the issue of person jurisdiction) We further point oul that dismissal is
proper under NROP 12(b)(5) and NRCP 12(b)(6), assuming, as we must in
the absence of a praper challenge by appellants, that the district court
correctly applied these rules. See, eg. Sanches vu. Wal-Mart Stores, inc.,
1A Nev. 818, 825, 221 Ed 1276, 1280 (2009) (stating the standard for
dismissal tmder NRO T2thiidh: Gisen Permits Preou Brghthe Judicial Dist.
Cutert, 110) Nev. fd. 548-6, S74 Pid P78. 741-82 (1991) (explaining that
failure to join a necessary and indispensable party to a ease is fatal to the
district courts ability ta enter a judginent).

‘In fact, in thet repls, the Hungs did nut even attempt to dispute the
extensive arguments made inthe answering hrief regarding waiver.

=I

 
Cowell Of Abra
or
Alteaba

ie at a She

 

1983) CThe premise of our adversarial system is that appellate courts do
iat ait as self-directed boards of legal inquiry and research, but essentially
as arbiters of legal questions presented aud argucd by the parties before
them,”}. So applying this principle, because the Hungs did net challenge
cach and every one of the district court’s independent alternative grounds
tor dismissal of the complaint, we summarily affirm based on the
unchallenged grounds.

The district court did mot abuse its discretion in denying the motion lo amend

NRCP 1ifav2) states that after a party has amended its
pleading ance as a matter of course, “[the} party may amend its pleading
only with the opposing party's written consent or the court's leave.”
Although "|t|he court should freely give leave when justice so requires, id,
it need not do so if the amendment would be futile. See Alfwien vu. Valley
Benak af Nev, 109 Nev, 280, 287, 849 P.2d 297, 302 (1993). On appeal, this
court reviews the denial of leave to amend a pleading for an abuse of
discretion, Connell. Carl’s Air Conditioning, 97 Nev. 496. 439, 634 P.2d
673, 675 (1981).

The Hungs’ proposed secoud amended complaint contains no
ny tacttial allegatiatis that remedy the deficiencies the district caurt found
in the first amended complaint. Mainly, they did not plead the necessary
elements of an alter-ego theory tu impute Reserts World Manila's alleged
wrongdoing onto Resorts World Las Vegas or any of the Genting defendants.
See Lorenz oo Belito, Lid. 114 Nev, 798, SO7, 963 P.2d 488, 496 (1998)
(explaining that to state a claim for alter-ego liability in Nevada. a plaintiff
must allege that: “{1} [t]he corporation [is] influenced and governed hy the
person asserted to be ite alter ego[:] (2) [tphere [is] such unity of interest and
awnership that ane is inseparahle from the other: and (3) [t]he facta fare]

such that adherence to the fietion of separate entity would. under the

 
ouar or appr
i
Hevwaoe

a im

 

circumstinces, sanction a fraud or promote injustice” (third alteration in
oniginal)). Thus, because the Hungs’ proposed amendment would have been
futile, the district court did not abuse its discretion in denying their motion
for leave te amend,
CONCLUSION

We clarify the basic appellate principle that when a district
court provides independent alternative grounds to support its ultimate
ruling on oan issue, an appellant must properly challenge all those
independent alternative grounds, Otherwise, affirmance is warranted on
Lhe un¢hallenged grounds, Accordingly, we affirm the district. court's order

dismissing the amended cumplaint and denying the motion to amend,

We concur:

LL pre “.

Gibbons

4—.. , od,

Bulla

 

9